Case: 15-11084    Date Filed: 11/23/2015   Page: 1 of 4


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-11084
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:14-cr-20835-FAM-1

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                      versus


JULIO ANTONIO TREJO, JR.,

                                                         Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (November 23, 2015)

Before TJOFLAT, WILLIAM PRYOR and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Julio Antonio Trejo Jr. appeals his sentence of 36 months of imprisonment

imposed following his plea of guilty to witness tampering. 18 U.S.C. § 1512(b)(1).
              Case: 15-11084     Date Filed: 11/23/2015   Page: 2 of 4


Trejo challenges the eight-level enhancement of his sentence for threatening to

inflict injury on a person to obstruct justice. See United States Sentencing

Guidelines Manual § 2J1.2(b)(1)(B) (Nov. 2014). We affirm.

      The district court enhanced Trejo’s sentence based on his factual proffer that

he twice posted on Instagram personal information about and “threats” to an

informant scheduled to testify against Trejo’s friend, Oscar Diaz. Trejo, who had

been Diaz’s friend since childhood and lent him a vehicle that he used to transport

illegal drugs, knew Diaz was facing a trial at which the informant would be a

witness. Trejo posted on his Instagram account, “MIAMIHEAT_BULLIES,” a

photograph and the home address of the informant, a description and license

number of his vehicle, and comments that identified him as a “snitch” and that

warned of “consequences.” The information was directed to the informant’s

Instagram account and to followers of Trejo’s account. Trejo also posted “similar

threats to the [informant]” on a second Instagram account named

“snitch_killa305.” Two days later, federal agents interviewed Trejo, instructed him

to cease any involvement in the Diaz investigation, and warned him that he would

be questioned if any witness in the investigation was threatened or harmed. The

next day, Trejo reposted on his Instagram account the same material about the

informant and a “[shout out] to agent Adam and Agent Mila, I don’t do anything

illegal so f*** you and your investigation.” Agents arrested Trejo, who admitted


                                          2
              Case: 15-11084     Date Filed: 11/23/2015    Page: 3 of 4


that he posted personal information about the informant and that he intended to

smash the window of the informant’s vehicle. Trejo agreed to contact an associate,

and during a telephone call recorded by federal agents, Trejo and the associate

discussed a prior effort to assault the informant. Later, Trejo’s employer notified

agents that he had found a 5.7 caliber pistol in Trejo’s lunch bag.

      The district court did not clearly err in finding that Trejo threatened the

informant to dissuade him from assisting in Diaz’s prosecution. A defendant is

subject to an eight-level increase of his base offense level if his “offense involved

causing or threatening to cause physical injury to a person, or property damage, in

order to obstruct the administration of justice.” U.S.S.G. § 2J1.2(b)(1)(B). In the

light of Trejo’s admissions, the district court reasonably interpreted two comments

Trejo posted that, “If you see this guy you already know what time it is,” and

“People think they can snitch on people and the[re] won’t be any consequences,”

as threatening that the informant was “going to get beaten up or something [would]

happen to [him].” The district court also reasonably perceived as “threatening” the

names of Trejo’s Instagram account, “MIAMIHEAT_BULLIES,” and the second

account that he used, “snitch_killa305.” And the district court was entitled to find

that Trejo intended to coerce the informant to cease cooperating with authorities

because Trejo posted the comments while aware that the informant was scheduled

to testify at Diaz’s trial; Trejo flaunted a willingness to defy the law by making an


                                          3
              Case: 15-11084     Date Filed: 11/23/2015    Page: 4 of 4


audacious comment to investigating agents; and Trejo admitted at sentencing that

“his actions were intended to intimidate the informant.” The evidence supports the

decision to apply the eight-level increase to Trejo’s base offense level.

      We AFFIRM Trejo’s sentence.




                                          4